134 F.3d 1457
11 Fla. L. Weekly Fed. C 1049
Robert K. JOINER and Karen P. Joiner, Plaintiffs-Appellants,v.GENERAL ELECTRIC COMPANY, A New York Corporation;Westinghouse Electric Corporation, A PennsylvaniaCorporation;  Monsanto Company, ADelaware Corporation,Defendants-Appellees.
No. 94-9131.
United States Court of Appeals,Eleventh Circuit.
Feb. 9, 1998.

Michael J. Warshauer, Burge & Wettermark, Atlanta, GA, Kenneth J. Chesebro, Cambridge, MA, for Plaintiffs-Appellants.
Anthony L. Cochran, Chilivis & Grindler, Atlanta, GA, David H. Flint, Alexander Jackson Simmons, Jr., Schreeder, Wheeler & Flint, Atlanta, GA, Joseph Claude Freeman, Jr., Joanne Beauvoir Brown, Atlanta, GA, Steven R. Kuney, William & Connolly, Washington, DC, for Defendants-Appellees.
Appeal from the United States District Court for the Northern District Georgia (No. 1:92-CV-2137-ODE);  Orinda D. Evans, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before BIRCH and BARKETT, Circuit Judges, and SMITH*, Senior Circuit Judge.
PER CURIAM:


1
On December 15, 1997, the Supreme Court reversed the judgment of the panel in this case reversing the district court's exclusion of plaintiff's expert testimony and grant of summary judgment.  General Electric Co. v. Joiner, --- U.S. ----, 118 S. Ct. 512, 139 L. Ed. 2d 508 (1997).  However, the Supreme Court noted that genuine issues of material fact still preclude summary judgment in this case.  Specifically, the Supreme Court stated that:


2
Whether Joiner was exposed to furans and dioxins, and whether if there was such exposure, the opinions of Joiner's experts would then be admissible, remain open questions.  We accordingly reverse the judgment of the Court of Appeals and remand this case for proceedings consistent with this opinion.


3
Id. at ----, 118 S.Ct. at 519.


4
Accordingly, we REMAND this case to the district court for further proceedings consistent with the Supreme Court's decision and order.



*
 Honorable Edward S. Smith, Senior U.S. Circuit Judge for the Federal Circuit, sitting by designation